344 F.2d 330
John R. BYRNE, Jr., Appellant,v.Robert H. SAUER and Firestone Tire and Rubber Company, a Corporation.
No. 14903.
United States Court of Appeals Third Circuit.
Argued April 19, 1965.
Decided April 28, 1965.

Appeal from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.
Sanford S. Finder, Washington, Pa., for appellant.
Richard T. Wentley, Thorp, Reed & Armstrong, Pittsburgh, Pa., for appellee.
Before McLAUGHLIN, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
We find that the court's charge, taking it in context, contains no substantial error. The trial transcript justifies the reference by defense counsel in his summation to plaintiff's chiropractic treatments. There is evidence in the record to support the verdict in favor of the defendant-appellee.


2
The judgment of the District Court will be affirmed.